11/18/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 20-0390



                            No. DA 20-0390

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JASON AARON CARRYWATER,

           Defendant and Appellant.


                                ORDER

     Upon consideration of Appellant’s motion for extension of time to

produce transcripts on appeal, and good cause appearing,

     IT IS HEREBY ORDERED that Court Reporter Kelley Barstad is

granted an extension of time to and including December 14, 2020,

within which to prepare, file, and serve the transcripts requested on

appeal. Any further requests for extensions of time will not be granted

without an accompanying court reporter affidavit as required by Rule

9(4), Mont. R. App. P.

     The Clerk shall serve a copy of this Order upon the district court

and the court reporter.



                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  November 18 2020